Citation Nr: 0211546	
Decision Date: 09/06/02    Archive Date: 09/09/02	

DOCKET NO.  96-23 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
variously diagnosed psychiatric disorder prior to March 5, 
2001.

2.  Entitlement to a rating in excess of 30 percent for a 
variously diagnosed psychiatric disorder from March 5, 2001.

[The issue of entitlement to an increased rating for 
bilateral uveitis with glaucoma and loss of vision will be 
the subject of a later decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who had active duty from December 
1943 to March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 1997, the claim of entitlement to 
an increased rating for bilateral uveitis with glaucoma and 
loss of vision was remanded by the Board for additional 
development.  Since that time, the veteran has raised 
additional claims.  In January 1998, he filed a timely 
substantive appeal to an October 1997 statement of the case 
regarding the claim of an increased evaluation for a 
variously diagnosed psychiatric disorder (an adjustment 
disorder also diagnosed as a dysthymic disorder).  
Accordingly, this issue is before the Board at this time.  In 
April 2001, the RO increased the rating for this disability 
to 30 percent, effective March 5, 2001.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial disability rating 
assignment (as in this case) was not limited to that 
reflecting the current severity of the disorder, and that 
"staged" ratings could be assigned in such cases.   In light 
of Fenderson, the Board has characterized the appeal 
regarding the rating for the veteran's service-connected 
psychiatric disability to reflect that staged ratings have 
been assigned. 

In January 2002, the RO awarded the veteran entitlement to 
special monthly pension based on the need for aid and 
attendance.  Special monthly compensation based on the need 
for regular aid and attendance or on the veteran being 
housebound was denied.  This issue has not been appealed by 
the veteran and is not before the Board.

The Board is undertaking additional evidentiary development 
on the issue of entitlement to an increased rating for 
bilateral uveitis with glaucoma and loss of vision.  When the 
development is completed, that issue will be the subject of a 
separate Board decision.


FINDINGS OF FACT

1.  Prior to March 5, 2001, the veteran's service connected 
variously diagnosed psychiatric disability produced definite, 
but not considerable social and industrial impairment; 
reduced reliability/productivity was not shown.  

2.  From March 5, 2001, the veteran's adjustment disorder was 
manifested by symptoms causing e occupational and social 
impairment with reduced reliability and productivity; 
deficiencies in most areas and severe social and industrial 
impairment are not shown.


CONCLUSIONS OF LAW

1.  A 30 percent rating for the veteran's variously diagnosed 
psychiatric disability is warranted prior to March 5, 2001.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.132, Codes 9433 and 9440 (effective 
prior to November 7, 1996); 38 C.F.R. § 4.130, Code 9411 
(effective November 7, 1996).  
2.  A 50 percent rating is warranted for the variously 
diagnosed psychiatric disability from March 5, 2001.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.132, Codes 9433 and 9440 (effective 
prior to November 7, 1996); 38 C.F.R. § 4.130, Code 9411 
(effective November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

On VA evaluation in November 1996, the examiner stated that 
the veteran had been chronically depressed as a result of 
several factors.  Although his past stroke and prostatectomy 
have contributed to this disorder, the examiner was of the 
opinion that there had been a significant contribution from 
the blindness due to the service-connected eye condition.  
Post-traumatic stress disorder (PTSD) for several years after 
the veteran's service was also indicated.  The veteran's 
psychiatric incapacity was found to be moderate.  

On VA evaluation in March 1997, the veteran noted that he was 
receiving psychiatric treatment at a VA Medical Center (VMAC) 
and was taking medication for psychiatric disability.  He 
complained of increasing stress related to his concerns over 
his prostate disorder.  On examination, he appeared mildly 
depressed and exhibited a somewhat flattened affect.  He was 
well oriented for time, place and person.  Diagnoses included 
dysphoria, PTSD (in remission) and an anxiety disorder due to 
a medical condition, specifically glaucoma.  The impression 
was that the veteran was generally and chronically depressed 
and that his depression had increased over time and was 
complicated by the anxiety he experienced in connection with 
his failing eyesight.  A GAF score of 60 was assigned.  

Outpatient treatment records include an April 2000 report 
showing a history of mixed anxiety depression that was stable 
on Librium and Zoloft.  There were no side effects.  A 
moderate sleep difficulty was reported.  A June 2000 medical 
report listed the veteran's extensive medications for his 
service-connected and nonservice-connected disorders. 

On a March 5, 2001 examination, it was reported that the 
veteran had retired from a management position in 1995 
following a stroke.  He began suffering from symptoms of 
depression in 1998 and sought assistance at the VAMC in 
September 1998.  Zoloft, Librium and Sertraline were 
prescribed.  The veteran was concerned about his various 
physical problems but was in "reasonably good spirits."  His 
mood and periods of anxiety appeared to be related to his 
concerns of losing his vision entirely.  He denied crying 
spells or significant anxiety with depression.  Hallucinatory 
phenomena were denied.  There was no evidence of paranoid 
concerns.  He was oriented to time, place and person.  No 
cognitive functioning defects were noted.  Conceptual 
abilities were within normal limits.  Diagnoses included an 
adjustment disorder with a GAF of 50.  The impression was 
adjustment disorder, mixed type, related to the veteran's 
continual preoccupation with his visual problems.  

Written argument was submitted by the veteran's 
representative in July 2002.

II.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)).  The VCAA and implementing regulations 
eliminate the concept of a well-grounded claim and redefine 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, the Board finds that 
the mandates of the VCAA and implementing regulations are 
met.  Well-groundedness is not an issue.  The Board has 
considered whether a current VA psychiatric evaluation or 
more recent outpatient treatment reports should be obtained.  
Based on the veteran's own statements, the Board finds no 
evidence to suggest that the veteran's condition has worsened 
since the March 2001 VA psychiatric evaluation, or that his 
psychiatric disability picture is incomplete.  Additional 
outpatient treatment reports would only provide information 
that is cumulative to the detailed outpatient treatment 
reports already of record. 

The veteran has received notice of the criteria for 
establishing an increased rating.  The Board finds that, in 
light of the extensive efforts already made, further 
development is not necessary.  

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran filed this 
claim in September 1996.  While the case was pending, the VA 
Schedule of Ratings for Mental Disorders was amended and 
redesignated as 38 C.F.R. § 4.130 (2001), effective November 
7, 1996.  The amended (new) rating criteria focus on the 
individual symptoms manifested throughout the record, rather 
than on a medical opinion characterizing overall social and 
industrial impairment as mild, definite, considerable, severe 
or total.  

In evaluating the veteran's condition under the new and old 
criteria, the Board finds no prejudice to the veteran in 
proceeding with the case at this time.  The RO appears to 
have considered the old criteria in May 1997, when it awarded 
the veteran a 10 percent rating for this disability.  The RO 
considered the new criteria when it later awarded the veteran 
a 30 percent rating.  

The veteran's variously diagnosed psychiatric disorder has 
been rated under 38 C.F.R. § 4.130, Code 9433 (dysthymic 
disorder) (2001), which in turn is to be rated under 
Code 9400 (chronic adjustment disorder).  Whether the 
disability is rated as an "adjustment disorder" or as a 
"dysthymic disorder" has no practical effect on the ultimate 
rating assigned. 

Under the current (new) criteria, a 100 percent rating is 
provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Code 9440 (effective November 7, 1996).

Under 38 C.F.R. § 4.132, Diagnostic Code 9440 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 30 percent evaluation under the previous criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent rating is warranted 
where symptoms do not satisfy the criteria for 30 percent, 
but where there is emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  

With regard to the issue of whether the veteran is entitled 
to a rating in excess of 10 percent prior to March 5, 2001, 
the Board finds that a 30 percent rating is warranted.  This 
determination is supported by the March 1997 VA psychiatric 
evaluation, which assigned a GAF score of 60, indicating 
moderate symptoms.  The Court has addressed the significance 
of GAF scores.  See, i.e., Richards v. Brown, 9 Vet. App. 
266, 267-8 (1996) (where the GAF was 50 and was considered 
reflective of a serious impairment under the diagnostic 
criteria).  A GAF score of 60 reflects moderate symptoms 
associated with PTSD.  The GAF score of March 1997, along 
with the description of the veteran's psychiatric condition 
in November 1996 as "moderate," would support a finding that 
the  psychiatric disability produced definite 
social/industrial impairment.

Regarding whether a rating in excess of 30 percent was 
warranted prior to March 5, 2001, the Board finds that the 
competent (medical) evidence of record does not support such 
a conclusion.  Two VA psychiatric evaluations prior to that 
date did not reveal occupational and social impairment with 
reduced reliability and productivity.  Descriptions of the 
veteran's psychiatric condition, as reported on November 1996 
and March 1997 evaluations do not support a determination 
that there was more than definite (moderate) social and 
industrial impairment or that reliability and productivity 
were reduced due to listed psychiatric symptoms.  Accordingly 
a 50 percent rating was not warranted under either the old or 
the new criteria prior to March 5, 2001.  

Regarding the rating from March 5, 2001, the date of a VA 
psychiatric examination, the Board determines that findings 
on that examination reflect that the service connected 
psychiatric disability causes occupational and social 
impairment with reduced reliability and productivity, 
warranting a 50 percent rating.  The GAF score assigned was 
50, indicating serious symptoms.  The GAF score reflects an 
increase in the severity of the service-connected psychiatric 
disorder from the previous examination, when a GAF score of 
60 was assigned.  Such facts support an increase in the 
service-connected psychiatric disability from 30 percent to 
50 percent effective March 5, 2001.  

The Board has considered whether a rating in excess of 50 
percent is warranted from March 5, 2001.  However, the 
findings on the March 2001 VA psychiatric examination do not 
support a determination that there is occupational and social 
impairment with deficiencies in most areas.  While the 
veteran has retired, the medical evidence of record clearly 
indicates that his retirement was not due to his service-
connected psychiatric disability but due to his stroke.  
Thus, his retirement would not provide a basis to conclude 
that he is entitled to an increased evaluation for his 
psychiatric disability beyond 50 percent.  Severe social and 
industrial impairment due to psychiatric disability is not 
shown.

The VA psychiatric evaluation of March 2001 indicated that 
the veteran, within the limitations of his physical problems, 
appeared to be leading a "full and productive life."  He was 
very much involved in church activities and no significant 
anxiety or depression was found.  Such findings do not 
support a rating in excess of 50 percent.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the  service-connected psychiatric disability causes marked 
interference with employment, requires frequent 
hospitalizations, or otherwise produces unrecognized 
impairment, suggesting that regular schedular standards are 
inadequate, and that extraschedular consideration is 
indicated.   


ORDER

A 30 percent  rating is granted for the veteran's service 
connected psychiatric disorder prior to March 5, 2001.

A 50 percent rating is granted for the psychiatric disorder 
from March 5, 2001.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

